IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 74 DB 2018 (No. 35 RST 2018)
                                           :
                                           :
LYNN OLESEN ROSENSTOCK                     : Attorney Registration No. 207359
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Philadelphia)


                                       ORDER


 PER CURIAM


        AND NOW, this 11th day of July, 2018, the Report and Recommendation of

 Disciplinary Board Member dated June 28, 2018, is approved and it is ORDERED that

 Lynn Olesen Rosenstock, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.